DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “A-A” shown in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 19 objected to because of the following informalities: missing periods.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, applicant provides figure 5 and disclosure with respect to instant specification to describe the second substrate and packaging substrate configuration embodiment.  However, this configuration does not include the first substrate that’s included in independent claim 1, where the electrodes are on a second substrate 220.  Applicant’s specification describes the totality of the configuration 100 and assumed the utility design still included the first substrate; however, that is not true with respect to figure 5.
As a result, there is a major miscommunication with respect to either the specification and/or drawings that are read in view of one another.  Therefore, the claim set rendering this concept is rendered indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al, hereinafter Tai (U.S. 2016/0147325 A1) in view of Park (U.S. 9,927,931 B2).
In regards to claim 1, Tai discloses: a touch sensing device, having a touch sensing area and a lead area located on a periphery of the touch sensing area (Tai, touch sensing device illustrated in figs. 3-4, depicting touch sensing area 21 including first and second sensor electrodes 231 & 232, and lead area 22 including trace layer 24, disclosed in ¶ [0019]- ¶ 0020] & ¶ [0022]- ¶ [0023]) and comprising: 
a first substrate (Tai, fig. 4, first substrate 210, disclosed in ¶ [0020]); 
a plurality of electrodes, located on the first substrate and disposed in the touch sensing area (Tai, figs. 3-4, first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes that are located on first substrate, disclosed in ¶ 0020] & ¶ [0022]); and 
at least two lead layers, disposed in the lead area and stacked on the first substrate, wherein each of the lead layers comprises a plurality of electrode leads, the plurality of electrode leads have a correspondence relationship with the plurality of electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of electrodes (Tai, fig. 4, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0020]- ¶ [0026]).
Tai fails to explicitly disclose: a plurality of patterned electrodes, located on the first substrate and disposed in the touch sensing area; the plurality of electrode leads have a one-to-one correspondence relationship with the plurality of patterned electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of patterned electrodes.
However, Park discloses: a plurality of patterned electrodes, located on the first substrate and disposed in the touch sensing area; the plurality of electrode leads have a one-to-one correspondence relationship with the plurality of patterned electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of patterned electrodes (Park, figs. 1- 3, patterned electrodes 200 including 210 & 230, located on first substrate 100, with respect to electrode leads 270 & 280, disclosed in col 4 [lines 35-67], col 5 [lines 4-48], & col 8 line 3- col 9 line 10).
Park and Tai are considered to be analogous art because both are in the same field of endeavor related to touch display device electrode wiring configurations with distinct peripheral and touch sensing regions. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify electrode wiring configuration of Tai to include: wherein a plurality of patterned electrodes, located on the first substrate and disposed in the touch sensing area; the plurality of electrode leads have a one-to-one correspondence relationship with the plurality of patterned electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of patterned electrodes, as taught by Park, in order to simplify the manufacturing process (Park, col 1 lines 46-48).
In regards to claim 2, Tai in combination above discloses: the touch sensing device according to claim 1, wherein the plurality of electrode leads disposed in each of the lead layers have gaps between each other, and projections of the plurality of electrode leads in one of the lead layers on an adjacent lead layer cover at least part of the gaps in said adjacent lead layer (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 3, Tai in combination above discloses: the touch sensing device according to claim 2, wherein the plurality of electrode leads in each of the lead layers are arranged at equal intervals and a width of each of the plurality of electrode leads is larger than or equal to a width of the gap (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 4, Tai in combination above discloses: the touch sensing device according to claim 2, wherein the plurality of electrode leads disposed in each of the lead layers have gaps between each other, and projections of the plurality of electrode leads of any one of the lead layers on an adjacent lead layer cover at least part of the gaps disposed in said adjacent lead layer (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 6, Tai in combination above discloses: the touch sensing device according to claim 1, further comprising: a shielding layer, located between the at least two lead layers and disposed in the lead area, wherein an orthographic projection of the shielding layer on the first substrate at least partially overlaps orthographic projections of the plurality of electrode leads on the first substrate (Tai, fig. 4, lead electrodes 241 & 261 & shielding layer 270, disclosed in ¶ [0020]- ¶ [0026]).
In regards to claim 7, Tai in combination above discloses: a touch display panel, comprising: a display panel; and a touch sensing device according to claim 1, located on the display panel (Tai, fig. 2, touch sensitive device 20 located in display 30, disclosed in ¶ [0017]- ¶ [0018]).
In regards to claim 8, Tai in combination above discloses: the touch display panel according to claim 7, wherein the plurality of electrode leads in each of the lead layers have gaps between each other, wherein projections of the plurality of electrode leads in one of the lead layers on an adjacent lead layer cover at least part of the gaps in said adjacent lead layer (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 9, Tai in combination above discloses: the touch display panel according to claim 8, wherein the plurality of electrode leads in each of the lead layers are arranged at equal intervals, and a width of each of the plurality of electrode leads is larger than or equal to a width of the gap (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 11, Tai in combination above discloses: the touch display panel according to claim 7, wherein the touch sensing device further comprises: a shielding layer, located between the at least two lead layers and disposed in the lead area, wherein an orthographic projection of the shielding layer on the first substrate at least partially overlaps orthographic projections of the plurality of electrode leads on the first substrate (Tai, fig. 4, lead electrodes 241 & 261 & shielding layer 270, disclosed in ¶ [0020]- ¶ [0026]).
Allowable Subject Matter
Claims 5, 10, & 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626